Citation Nr: 1506892	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 13-06 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The most probative evidence reflects that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case the Board is granting the Veteran's claim for entitlement to a TDIU.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Throughout the period on appeal, the Veteran has met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  The question thus is whether the Veteran's service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

Review of the claims file shows that the Veteran has consistently reported that he became too disabled to work in July 2001 due to his service-connected diabetes and associated peripheral neuropathy.  The Veteran is competent to testify with regard to his symptoms and experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the Board finds no reason to doubt the veracity of his assertions.  Id.  The Board thus finds the Veteran's assertions of job loss to be credible.

Moreover, the record contains medical evidence that the Veteran experiences considerable upper and lower bilateral peripheral neuropathy.  Specifically, the April 2014 private treatment report contains an EMG which demonstrates significant neurological impairment and supports the Veteran's report of drop foot, tingling, and numbness.  Further, the Veteran testified in March 2014 that his neuropathy prevented him from walking or standing for prolonged durations.  He also stated that he experienced diminished grip strength, tingling, and numbness of his hands which prevented him from doing sedentary work.  Moreover, the Veteran reported an occupational history that included only sheet metal work for 30 years.  He has no additional education outside of trade school and no other occupational experience.  Given the Veteran's occupational and educational history, coupled with his current symptoms of neuropathy, it is less likely than not that he is capable of finding and maintaining gainful employment.  The Veteran has credibly asserted that he is no longer capable of performing manual labor and his neuropathy and lack of education would prevent him from obtaining a more sedentary job.  As such, the Veteran's service-connected disabilities have rendered the Veteran unemployable.

The weight of the evidence is consequently in favor of the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds that the Veteran's service-connected disabilities, alone, or in combination, have been sufficient to produce unemployability throughout the appeal period.




ORDER

Entitlement to a total disability rating based upon individual unemployability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


